Citation Nr: 0937112	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for epistaxis.

3.  Entitlement to an initial compensable disability rating 
for patellofemoral syndrome of the left knee (left knee 
disorder).

4.  Entitlement to an initial compensable disability rating 
for perennial rhinitis.

5.  Entitlement to an initial compensable disability rating 
for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 
2000 to September 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This decision granted the Veteran's claims for service 
connection for his left knee disorder, rhinitis and GERD, and 
assigned each disability an initial noncompensable (i.e., 0 
percent) rating, effective September 16, 2004.  The Veteran 
appealed for a higher initial rating for these disabilities.  

The issues of entitlement to service connection for hearing 
loss and epistaxis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's left 
knee disability has been manifested by subjective complaints 
of pain, instability, locking, and giving way, and objective 
findings of extension to 0 degrees, flexion limited to 120 
degrees, and no, and degenerative changes.  There is no 
clinical evidence of ligamentous instability ankylosis, 
dislocation, or locking, and no X-ray evidence of arthritis.


2.  Throughout the pendency of the appeal, the Veteran's 
rhinitis has not been manifested by polyps or by greater than 
50 percent obstruction of the nasal passages on both sides, 
or complete obstruction on one side.

3.  Throughout the pendency of the appeal, the Veteran's 
gastric disability has not been manifested by recurrent 
epigastric pain, dysphagia, pyrosis, regurgitation, or 
accompanying substernal or arm or shoulder pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 
percent, but no higher, for a left knee disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5024, 5257-5263 (2008).  

2.  The criteria for an initial compensable rating for 
rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.1-4.14, 4.114, DC 6522 (2008).

3.  The criteria are not met for an initial compensable 
disability rating for GERD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R §§ 4.1-4.14, 4.114, DC 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The highest court of the land, in Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009), makes clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the Federal Circuit's framework (see Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)), that all VA 
notice errors are presumptively prejudicial in part because 
it was "complex, rigid, and mandatory."  Id. at 1704.  The 
Supreme Court rejected the Federal Circuit's analysis because 
it imposed an unreasonable evidentiary burden on VA to rebut 
the presumption and because it required VA to demonstrate why 
the error was harmless, rather than requiring the appellant 
to show that the error was harmful.  Id. at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id. at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further stated in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that "[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  
Indeed, the Veterans Court held that for an increased-
compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit recently vacated and 
remanded important respects of the Veterans Court's holding 
in Vazquez-Flores, as well as a related case, Schultz v. 
Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 
2008).  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 
2009 WL 2835434, at 10.

But, the Veterans Court's other holdings in Vazquez-Flores 
appear to be intact, that is, regarding the above discussion 
of prejudicial deficiencies in timing or content.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 
2004.  This letter informed him of the evidence required to 
substantiate his claim, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  In cases, 
as here, where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
 Dingess v. Nicholson, 19 Vet. App. 473, 491, 500 (2006).  
Thus, as the Veteran's claims for a higher rating for his 
disabilities were appealed directly from the initial rating 
assigned following the granting of service connection, no 
further §  5103(a) notice is required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008); see also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); Dingess supra.  Nevertheless, he has in 
fact received additional notice relevant to his increased 
rating claims in a May 2006 letter, provided prior to the 
RO's most recent readjudication of his claims in the July 
2007 SSOC.  In this letter, he was also provided information 
concerning the laws and regulations governing the assignment 
of effective dates.  Dingess, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), VA treatment records, and arranged for VA 
compensation examinations to assess the severity of his left 
knee, rhinitis, and GERD disabilities in September and 
October 2004 and May 2007.  The Veteran also personally 
submitted private treatment records.  The record is 
inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2008).  Here, the latest VA compensation examination of the 
Veteran's left knee, rhinitis and GERD was in May 2007, so 
relatively recently.  Consequently, another examination to 
evaluate the severity of these disabilities is not warranted 
because there is sufficient evidence, already of record, to 
fairly decide these claims insofar as assessing the severity 
of the respective conditions.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, 
the Board finds that VA has complied with the duty-to-assist 
requirements.  38 U.S.C.A. § 5103A.

II.  Entitlement to Initial Compensable Ratings for Left Knee 
Disorder, Rhinitis, and GERD

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Because the Veteran's claims arise from his disagreement with 
the initial rating assigned following a grant of service 
connection, a discussion of the Fenderson case is warranted.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
In this case, the Court noted the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case, as here, in which the Veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been service connected.  In the former situation, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary 
importance.  See also, however, Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (more recently indicating that, 
in determining the current level of disability, this 
necessarily also includes considering whether the rating 
should be "staged").  And similarly, where, as here, 
the Veteran has expressed dissatisfaction with the assignment 
of an initial rating, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126

A.  Patellofemoral Syndrome of the Left Knee (Left Knee 
Disorder)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee and spine are considered major joints.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
Diagnostic Codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2008); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The RO assigned a 0 percent rating for the Veteran's left 
knee disability under Diagnostic Code (DC) 5024, which 
provides that tenosynovitis is rated on limitation of motion 
of the effective parts or as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5020.  Degenerative arthritis is rated, in 
turn, on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved - which, here, are DC 5260 for limitation of 
flexion and DC 5261 for limitation of extension.  See 
38 C.F.R. § 4.71a, DCs 5003.  Because the Veteran's complains 
of instability of the left knee, the diagnostic criteria 
pertaining to instability are also applicable.  38 C.F.R. § 
4.71a, DC 5257.  

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula) and 5263 (genu recurvatum) are not 
applicable in this case, as the medical evidence does not 
show that the Veteran has any of those conditions.  
Specifically, the treatment records and the reports of VA 
examination do not demonstrate any objective finding 
ankylosis of the either knee.  Additionally, no treatment 
record or report of VA examination demonstrates any objective 
finding of dislocation of the semilunar cartilage or locking 
of either knee, nor any impairment of the tibia and fibula.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under Diagnostic Code 5260, a zero percent rating is 
warranted for flexion limited to 60 degrees; a 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a maximum 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Under Diagnostic Code 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an initial rating higher than 0 percent for the 
Veteran's left knee disability since the initial grant of 
service connection.  

The September 2004 VA general examiner diagnosed the Veteran 
with patellofemoral syndrome in the left knee, with minimal 
impact on his occupation and daily activities.  The Veteran 
complained of pain on squatting, prolonged standing, or 
walking.  However, X-rays showed no evidence of arthritis.  
Unfortunately, it is unclear whether the remaining findings 
of the September 2004 VA examination report refer to the left 
knee or the right knee, as the examiner may have made a 
clerical error in recording those findings.

Clinical records dated from July 2004 to June 2006 show that 
the Veteran was periodically treated for complaints of left 
knee pain.  These records show that the Veteran was found to 
have stiffness, swelling, and patellofemoral crepitus with 
movement, but do not demonstrate that the range of motion of 
his left knee was limited.

On VA examination in May 2007, range of motion testing 
revealed full motion, with zero degrees of extension and 140 
degrees of flexion, with no pain or other difficulties noted 
on motion.  
For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the Veteran had full extension of 
the knees, or extension to zero degrees.  Extension to zero 
degrees warrants a noncompensable evaluation and a higher 
evaluation for either knee is not warranted under Diagnostic 
Code 5261.  Similarly, the evidence does not support a higher 
rating under Diagnostic Code 5260.  Flexion to 140 degrees 
does not warrant a higher rating under Diagnostic Code 5260.  
Even an additional 10 percent loss of functionality does not 
meet the criteria for higher ratings.  38 C.F.R. §§ 4.40, 
4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).  

The Board has determined that the Veteran is not entitled to 
a compensable rating for the left knee under either 
Diagnostic Code 5260 or 5261.  Given that he did not meet the 
criteria for a compensable rating under either of these 
Diagnostic Codes, General Counsel Precedent Opinion 
VAOPGCPREC 9-2004 is not applicable.  VAOPGCPREC 9-2004 
(September 17, 2004).  VAOPGCPREC 9-2004 held that separate 
ratings could be assigned when the criteria for a compensable 
rating under Diagnostic Codes 5260 and 5261 were met.  In the 
present case, there is no basis for a compensable rating 
under either of Diagnostic Code 5260 or Diagnostic Code 5261.

The Veteran in this case has been rated noncompensably 
disabled under a diagnostic code that is rated pursuant to 
the criteria for rating arthritis.  In order to be eligible 
for a compensable rating under these criteria, the Veteran 
must not qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  See 38 C.F.R. §§ 5003, 
5010.  As discussed above, the Veteran here does not qualify 
for compensation on the basis of limitation of motion.  
However, physical examination on both VA examinations did not 
reveal any limitation of motion.  Additionally, X-ray 
examination in April 2007 did not reveal evidence of 
arthritis.  As the Veteran does not have any limitation of 
motion of his left knee, and there is no X-ray evidence of 
arthritis, he cannot be awarded a compensable rating based 
upon the criteria applicable to rating arthritis.   

Next, DC 5257 provides for a 10 percent rating for knee 
impairment with slight recurrent subluxation or lateral 
instability, and a 20 percent rating for knee impairment with 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Under 
38 C.F.R. § 4.31, where the criteria for a compensable rating 
under a Diagnostic Code are not met, and the schedule does 
not provide for a zero percent evaluation, as in DC 5257, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2008).

Throughout the pendency of the appeal, the Veteran has 
consistently complained of locking of the left knee, and 
feeling as though the left knee would give way.  The 
treatment records and reports of VA examination, however, 
consistently showed on evidence of ligamentous laxity.  On 
each examination, the Veteran had negative results for 
Lachman, anterior/posterior drawer, McMurray, and grind 
tests.  

While there is no clinical evidence of ligamentous 
instability in this case, the Board finds that the Veteran's 
left knee disability is consistent with non-ligamentous 
instability and giving way of the knee.  Resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran is entitled to a separate 10 percent rating 
for slight instability of the left knee.  In addressing 
whether he is entitled to a rating higher than 10 percent, 
the Board finds that he is not, as there is no clinical 
evidence of instability.  A left knee that appears stable on 
examination may not be found to equate to moderate 
instability.  

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the 
credible evidence demonstrates that a 10 percent rating for 
slight instability of the left knee, but no higher, has been 
warranted throughout the pendency of the appeal.  The benefit 
of the doubt has been given to the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


B.  Perennial Rhinitis

The Veteran's allergic rhinitis disability is rated 
noncompensably disabling under DC 6522 (allergic or vasomotor 
rhinitis).  38 C.F.R. § 4.97, DC 6522.  Diagnostic Code 6522 
provides for a 10 percent rating where the condition is 
without polyps, but there is greater than 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  A maximum 30 percent rating is 
warranted where the evidence demonstrates polyps.  38 C.F.R. 
§ 4.97, DC 6522.  Where the schedule does not provide a 0 
percent evaluation for a diagnostic code, as here, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable rating have not been met.  38 C.F.R. § 4.31 
(2008).

The Veteran underwent VA examination in September 2004, prior 
to his separation from service.  At the time of the 
examination, the Veteran did not complain of rhinitis.  
Physical examination revealed no evidence of obstruction of 
either nasal passage, and no tenderness to palpation over the 
sinuses.

The Veteran underwent VA examination of the nose and sinuses 
in October 2004.  At that time, he reported a history of 
considerable exposure to dust while stationed in Saudi 
Arabia, since which time he had experienced chronic rhinitis.  
Physical examination revealed no tenderness over the 
maxillary antrum, medial canthi, or frontal areas.  
Examination of the anterior rhinoscopy revealed very 
erythematous mucosa, some mucoid discharge, and bleeding on 
the Kiesselbach plexus area on the right.  There was no nasal 
obstruction.

A November 2004 pulmonary function test (PFT) revealed 
"small airways obstruction."  This notation, however, 
applies to the lungs, not the nasal passages.  It does not 
appear that the Veteran's nasal passages were examined at the 
time of the pulmonary function testing.

Private treatment records dated from July 2004 to September 
2006 show that the Veteran reported a history of chronic 
runny nose with no improvement with periodic use of Flonase 
and antihistamines.  These records do not demonstrate that 
the Veteran had polyps or greater than 50 percent obstruction 
of the nasal passages on both sides, or complete obstruction 
on one side.  

VA treatment records dated from August 2006 to January 2007 
demonstrate that the Veteran received periodic treatment for 
disabilities other than rhinitis.  These records, however, do 
show that he reported a longstanding history of rhinitis.  As 
the Veteran did not complain of rhinitis throughout this 
period, these records do not demonstrate that the Veteran had 
polyps or greater than 50 percent obstruction of the nasal 
passages on both sides, or complete obstruction on one side.  

The Veteran again underwent VA examination in May 2007.   The 
Veteran's perennial rhinitis at that time was determined to 
be well-controlled with medication and without objective 
findings at that time.  Significantly, the examiner 
specifically noted that the nares were patent without 
significant obstruction, polyps, and large turbinates, or 
septal deviation at that time.

Here, the objective findings show the Veteran has no nasal 
polyps.  The medical evidence also indicates that throughout 
the pendency of the appeal, the Veteran did not have either 
greater than 50 percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  Without the 
presence of polyps or greater than 50 percent obstruction of 
the nasal passages on both sides, or complete obstruction on 
one side, a compensable rating under DC 6522 is not 
warranted.  

The Board has considered the application of Diagnostic Codes 
6523 and 6524.  However, the Veteran has not been shown to 
have bacterial rhinitis or granulomatous rhinitis.  He is 
accordingly not entitled to an increased rating under those 
diagnostic codes.  

C.  GERD

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14; 38 C.F.R. § 4.113 (2008).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.

The Veteran is appealing for an initial compensable rating 
for his GERD.  The RO initially rated the Veteran's GERD 
under DC 7346, for hiatal hernia, which the Board agrees is 
the most appropriate DC.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of DC should be upheld if supported by 
explanation and evidence).  

Under DC 7346, a 10 percent rating is assignable for a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is 
assignable for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Lastly, a 60 percent 
rating is assignable for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. § 4.114, DC 7346.

After carefully reviewing the record, the Board finds the 
Veteran's gastric disability  does not meet the criteria for 
an initial compensable evaluation under Diagnostic Code 7346.  

At the September 2004 VA examination, the Veteran complained 
of heartburn and reflux, although he was on Zantac with 
fairly good control.  The examiner diagnosed the Veteran with 
GERD.  Importantly, the examiner remarked that "it has no 
limitations on his activities."  The objective findings of 
the examination report showed the abdomen was soft without 
masses, his liver and spleen were not palpable, there was no 
epigastric distress, and he had normoactive bowel sounds.  

Treatment records dated from June 2005 to May 2007 show that 
the Veteran complained of acid reflux that was only partially 
relieved by medication.  He denied experiencing hematemesis 
or melena.

On VA examination in May 2007, the Veteran complained of 
sharp, aching, throbbing, substernal pain lasting more than 
one hour.  He stated that he vomited twice a day after meals, 
and noted that his pain was relieved only after vomiting. 
Medication improved the discomfort only.  Pasta and heavy 
foods made it worse.  The Veteran also admitted his weight 
remained stable.  Physical examination revealed that the 
abdomen was soft, spherical, with normal bowel sounds, no 
palpable tenderness, masses or organomegaly.  The exam also 
noted no inguinal masses, adenopathy, hernias, or muscle wall 
abnormality.  

Significantly, although the May 2007 VA examiner noted 
irregularities in the Veteran's upper GI and recommended 
further testing to identify any pathologies, the Veteran 
refused additional upper GI examination.  

The Board finds the criteria for an increased rating of 10 
percent have not been met because the Veteran's gastric 
disability does not show two or more of the symptoms for the 
30 percent evaluation of less severity.  Specifically, the 
medical evidence of record simply fails to confirm that the 
Veteran has persistently recurrent epigastric distress, 
dysphagia (difficulty swallowing), pyrosis (heartburn), or 
regurgitation.  Further, there are no objective medical 
findings of substernal or arm or shoulder pain.  Finally, the 
Veteran's gastric disability has in no way shown to be 
productive of considerable impairment of health.  

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claim.  While he is competent to describe his symptoms of 
pain and heartburn, as this is capable of lay observation and 
experience, where, as here, there is such a marked contrast 
between his reported symptomatology and the objective 
clinical findings, the Board must determine which is more 
probative.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007); 
Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

The Board finds that the objective evidence is more probative 
than his descriptions of the severity of his symptoms.  The 
Board bases this determination partly on the notion that, if 
in fact his symptoms were as severe as alleged, including 
insofar as their frequency and duration, they would have been 
evident when examined, but here they were not - certainly 
not to the level required for a compensable rating.  

The Board has also considered other diagnostic codes besides 
DC 7346 that might afford the Veteran a compensable initial 
disability rating than 10 percent, but finds none applicable.  

Since the Veteran's rhinitis and GERD disabilities have never 
been more than 0-percent disabling at any time since the 
effective date of service connection, September 16, 2004, and 
the Veteran's left knee has not been more than 10 percent 
disabling, the Board may not "stage" these respective 
ratings.  Fenderson, 12 Vet. App at 125-26.  The "benefit-of-
the-doubt" rule has been considered in making these 
decisions.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his noncompensable (0 percent) schedular 
ratings for a left knee disorder, rhinitis and GERD.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily-if not exclusively, on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

ORDER

An initial disability rating of 10 percent, but no more, for 
a left knee disorder is granted.

An initial compensable disability rating for rhinitis is 
denied.

An initial compensable disability rating for GERD is denied.


REMAND

Before addressing the merits of the claims for bilateral 
hearing loss and chronic epistaxis, the Board finds that 
additional development of the evidence is required.  

A VA medical examination is needed to determine the etiology 
of the Veteran's bilateral hearing loss and epistaxis, 
respectively.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  See also 38 U.S.C.A. § 5103A(d)(2) (2008); 38 C.F.R. 
§ 3.159(c)(4)(i) (2007); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  

First, further medical comment is needed on the nature and 
etiology of the Veteran's asserted bilateral hearing loss 
disorder.  The September 2004 VA examiner diagnosed the 
Veteran with fluctuating hearing loss.  A September 2006 VA 
audiological treatment consultation diagnosed him with mild 
sensorineural hearing loss bilaterally.  Then, the last VA 
examination report, dated in April 2007, noted that the 
Veteran has some hearing loss in both ears, but stated that 
audiometric pure tone threshold testing proved unsuccessful.  
The April 2007 VA examiner concluded that no specific 
diagnosis can be given based on the fluctuation of the 
hearing test results, and instead recommended for an 
additional audiometric work-up as well as ENT and 
neurological evaluation.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  So, the nature of the 
Veteran's hearing loss disorder, if any, is unclear.

The October 2004 VA examination offered a positive nexus 
opinion etiologically linking the Veteran's claimed hearing 
loss to his period of military service.  This opinion is 
problematic in that the examiner did not review the claims 
file in forming the opinion, but instead appeared to base the 
opinion solely upon the Veteran's reported history of trauma 
to his ear from an in-service motor vehicle accident.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 
Vet. App. 427 (2006).  This necessitates another medical 
examination and opinion concerning the etiology of any 
bilateral hearing loss disorder.

Next, the Veteran was diagnosed with recurrent epistaxis at 
the October 2004 VA compensation examination, which occurred 
shortly after separation.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225 (indicating service connection presupposes 
a current diagnosis of the condition claimed).  Notably, 
"epistaxis" is "hemorrhage from the nose; called also 
nosebleed and nasal hemorrhage.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 643 (31st ed. 2007).  

The dispositive issue is whether there is any competent and 
credible evidence linking this current epistaxis disability 
to the Veteran's military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Concerning this, 
the Veteran has complained of recurrent epistaxis from 
considerable dust exposure since being stationed in Saudia 
Arabia during active duty.  A March 2004 STR assessed 
environmental exposure irritation to sand.

The Veteran has submitted sufficient evidence to meet the 
relatively low threshold of the third McLendon element.  
Indeed, this is satisfied by credible evidence of continuity 
of symptomatology such as pain or other symptoms capable of 
lay observation.  See McLendon, 20 Vet. App. at 83.  The 
Board notes that he is competent to observe his own nose 
bleeds.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007); 
Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  The Board does not find any 
contravening medical evidence to initially detract from the 
credibility of this assertion.

Consequently, the exact nature and etiology of the Veteran's 
epistaxis disorder also remains unclear.  Therefore, he needs 
to be examined for further medical comment concerning whether 
his epistaxis is possibly the result of disease or injury 
sustained during the course of his military service.  Based 
on the recent decision in McLendon, a remand for a VA 
examination and opinion is required.  

Accordingly, these claims are REMANDED for the following 
development:  

1.  Schedule the Veteran for appropriate VA compensation 
examinations to determine the nature and etiology of his 
current hearing loss and epistaxis disorders, 
respectively.  He is hereby advised that failure to 
report for his scheduled VA examination, without good 
cause, may have adverse consequences on these claims.  
The examination should include any diagnostic testing or 
evaluation deemed necessary.  The claims file, including 
a complete copy of this remand, must be made available 
for review of the Veteran's pertinent medical and other 
history.  The examination report must state whether this 
review was accomplished.  

Based upon a comprehensive review of the claims file, 
the examiner is asked to confirm whether the Veteran 
has a current bilateral hearing loss disorder and a 
current epistaxis disorder.  If he does, then the 
examiner must also provide an opinion as to whether it 
is at least as likely as not (a 50 percent or greater 
probability) that any current bilateral hearing loss 
or epistaxis disorder is related to the Veteran's 
military service.  Because the Veteran is competent to 
report the onset of diminished hearing acuity and 
tinnitus in service, as this requires only personal 
knowledge, not medical expertise, as it comes to him 
through his senses, the examiner must specifically 
address the Veteran's report of his hearing loss and 
tinnitus having first manifested during his period of 
active service in determining whether his current 
hearing loss is related to active service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not 
comment on the Veteran's report of in-service injury 
and instead relied on the absence of evidence in the 
Veteran's service medical records to provide a 
negative opinion).  Any opinions expressed by the 
examiner must be accompanied by a complete rationale.

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, rather 
that the weight of medical evidence both for and against 
a conclusion such as causation is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner must discuss the rationale of the opinion, 
whether favorable or unfavorable, based on the findings 
on examination and information obtained from review of 
the record.

2.  Then readjudicate the claims in light of the 
additional evidence.  If the claims are not granted to 
the Veteran's satisfaction, send him another SSOC and 
give him an opportunity to respond to it before 
returning the file to the Board for further appellate 
consideration of these remaining claims.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


